DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 18 June 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 18 June 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Election/Restrictions
Applicant’s election of the specific additive, crosslinking agent and monomers in the reply filed on 01/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/11/2021.
Claim Objections
Claims 1, 7, 12, 38 and 39 are objected to because of the following informalities:  
The presence of the parentheses in claims 1, 12, 38 and 39. Applicant is reminded that proper uses of parentheses are generally in mathematical or chemical formulae.  
The closing parenthesis in “poly(ethylene glycol” is missing in claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 12-14, 17-24 and 26-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, 20, 23 recite the limitation "the total monounsaturated monomers".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7, 12-14, 17-24 and 26-40 are dependent on claims 1, 19, 20 and/or 23 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Examiner’s note: Claims 3 and 4 directed to the elected polyethoxylated alkyl glucoside ester specie is allowable over the cited prior art; thus, the search has been expanded to include non-elected species.  
Claims 1, 2, 5-7, 12-14, 17, 18, 23, 24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer, JR. (US-20140114006-A1).
Claims 1, 2, 5-7, 12-14, 17, 18: Palmer, JR discloses an emulsion polymerization of a polymer with the claimed acrylate monomers (¶53), i.e. hydroxethyl acrylate corresponding to claimed component a), ethyl acrylate corresponding to component b) and butyl acrylate corresponding to component c), the reactive monomer in ¶39 can be considered hydrophobic as in component d) based on the skeleton and R variables, the amphiphilic crosslinking agent e) is met by formula (I) in ¶25 and the amphiphilic additive f) is met by the alkylene oxide residue with hydroxyl groups in ¶42-44. Regarding the loading amounts, Palmer, JR. discloses a loading range of 0.1 to about 20 % wt. based on the total weight (¶50, see also examples). The Palmer, JR. reference discloses the claimed invention with each of the claimed components and its respective loading amount but does not disclose the composition with the claimed elements and loadings with enough specificity to anticipate the claimed invention. Nevertheless, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize and optimize any of the taught components since the Palmer, JR. reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. Regarding the claimed chemical properties, if a prior art reference teaches the claimed 
Claims 23, 24, 28 and 29: Palmer, JR. discloses the decyl acrylate and methacrylic acid (¶50-53).
Claims 26 and 27: Palmer, JR. discloses the colloids and polyvinyl alcohol components; however, since they are not required components, the negative limitation is met.
Claims 1, 2, 5-7, 12-14, 19-24 and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20140341957-A1).
Claims 1, 2, 5-7, 12-14: Yang discloses a stable composition with a crosslinked, nonionic, amphiphilic polymer capable of forming a yield stress fluid in the presence of a surfactant (abs).  In particular, Yang discloses hydroxyethyl acrylate, ethyl acrylate, butyl acrylate, associative/semi-hydrophobic monomers, PEG distearate and the crosslinking agent (abs, ¶21-23, 41-43, 49-53, 67-73, 85, 89, 90, 145, claims 1, 3-5, 8, 44-51, 54 and examples). Regarding the loading amounts, Yang discloses a loading range of 5-30 % wt. based on the total weight and the various loading amounts (claims 3-5 and examples). The Yang reference discloses the claimed invention with each of the claimed components and its respective loading amount but does not disclose the composition with the claimed elements and loadings with enough specificity to anticipate the claimed invention. Nevertheless, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize and optimize any of the taught components since the Yang reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. 
Claims 19-24, 28 and 29: Yang discloses the elected conventional crosslinking agent such as pentaerythritol triallyl ether, the (meth)acrylate such as behenyl (meth)acrylate and the ionizable monomer such as methacrylic acid (¶51-53 and 81-100).
Claims 26 and 27: Yang does not require the colloids and polyvinyl alcohol features.

Claim 40: Yang discloses optical clarity feature (¶20-25 and 35).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US-20140341957-A1) in view of Palmer, JR.
The Yang reference discloses the claimed invention but does not explicitly disclose the claimed formulae of claims 17 and 18.  Given that the Palmer, JR. reference teaches the claimed component and the benefit gain of low VOCs and stability (¶37 and see above), it would have been obvious to one of ordinary skill in the art at the time of the invention to use the polymeric component of Palmer, JR. in the polymeric composition of the Yang reference. All the claimed elements/components were known in the prior art and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143.02.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRI V NGUYEN/Primary Examiner, Art Unit 1764